ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2015-362

                                  NOVEMBER TERM, 2015

In re PRB No. 2016-045                            }    Original Jurisdiction
                                                  }
                                                  }
                                                  }    Professional Responsibility Board
                                                  }
                                                  }
                                                  }    PRB NO. 2016-045

                         In the above-entitled cause, the Clerk will enter:

        On October 1, 2015, disciplinary counsel for the Professional Responsibility Board filed
with the Court a certified copy of an Order of Admonition of respondent entered by the attorney
disciplinary committee of the Supreme Court of Arizona. Our attorney discipline rules provide
that, upon such notice, this Court “shall impose the identical discipline unless the Court finds
that upon the face of the record from which the discipline is predicated it clearly appears, or
disciplinary counsel or the lawyer demonstrates,” that such discipline would be unwarranted
under the grounds set forth in Administrative Order 9, Rule 20.D(1) through (4). A.O. 9, Rule
20.D. Accordingly, the Court issued an order providing respondent an opportunity to inform the
Court, no later than November 13, 2015, of any claim that the imposition of identical discipline
by this Court would be unwarranted on such grounds. The Court informed respondent that,
absent such a showing, the imposition of discipline for misconduct in another jurisdiction
“establish[es] conclusively the misconduct” for the purpose of imposing the identical discipline
in this State. Id., Rule 20.E. Respondent filed no response.

        Accordingly, finding no basis in the record to conclude that the imposition of identical
discipline in this State would be unwarranted, an order of admonition of respondent is hereby
entered.


                                               BY THE COURT:



                                               Paul L. Reiber, Chief Justice


                                               Marilyn S. Skoglund, Associate Justice


                                               Beth Robinson, Associate Justice


                                               Harold E. Eaton, Jr., Associate Justice